UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-4879



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


KATHY COURTRIGHT,

                                                Defendant -   Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-02-70)


Submitted:   October 1, 2004                 Decided:   October 28, 2004


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Randolph J. Bernard, Robert H. McWilliams, Jr., Assistant
United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kathy Courtright appeals her conviction and 188-month

sentence following her guilty plea to a single count of aiding and

abetting the distribution of crack cocaine within 1000 feet of a

school zone, in violation of 18 U.S.C. § 2 (2000) and 21 U.S.C.

§§ 841(a)(1), 860 (2000).     Finding no error, we affirm.

            In her appeal, filed pursuant to Anders v. California,

386 U.S. 738 (1967), counsel for Courtright asserts there are no

non-frivolous issue for appeal but raises first the question of

whether Courtright’s plea was made knowingly and voluntarily.          We

have reviewed the record and conclude that the district court’s

plea colloquy with Courtright fully complied with Fed. R. Crim. P.

11.    Accordingly, we deny this claim.

            Courtright’s   remaining   issue    questions   the   district

court’s application of a career offender enhancement pursuant to

U.S.   Sentencing   Guidelines   Manual   §    4B1.1   (2002).    Criminal

defendants may waive their statutory right to direct appeal as part

of a plea agreement with the Government.         United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).        Courtright’s plea agreement

clearly waives her right to challenge either her sentence or its

calculation as long as it does not exceed the maximum sentence

provided by law. Because Courtright’s sentence does not exceed the

statutory maximum, and because we find that Courtright entered her

plea knowingly and voluntarily with full knowledge of the effect of


                                 - 2 -
the waiver provision in the plea agreement, we conclude that she is

precluded from raising this claim on appeal.

            Finding no meritorious issues upon our review of the

record, we affirm the judgment of the district court.*                  We also

deny Courtright’s motion to relieve and substitute her attorney.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




     *
      Courtright has filed a motion to file a supplemental brief
addressing the issues raised by the Supreme Court’s recent ruling
in Blakely v. Washington, 124 S. Ct. 2531 (2004). We grant her
motion and deem it to provide the supplemental argument regarding
the effects of Blakely. We have considered the applicability of
Blakely to the federal sentencing guidelines and have concluded
that their application by a district court comports with the
requirements of the Sixth Amendment. See United States v. Hammoud,
___ F.3d ___, 2004 WL 2005622, at *28 (4th Cir. Sept. 8, 2004) (No.
03-4253) (en banc); United States v. Hammoud, 378 F.3d 426 (4th
Cir. 2004) (order), petition for cert. filed, ___ U.S.L.W. ___
(U.S. Aug. 6, 2004) (No. 04-193).     We therefore deny relief on
Courtright’s Blakely claim and deny her motion to hold her appeal
in abeyance.

                                      - 3 -